Exhibit 99.2 TERMINATION OF JOINT FILING AND SOLICITATION AGREEMENT December 2, 2015 Each of the undersigned is a party to that certain Joint Filing and Solicitation Agreement, dated October 26, 2015 (the “Group Agreement”). Each of the undersigned hereby agrees that the Group Agreement is terminated effective immediately. [Signature page follows] Signature Page to Termination of Joint Filing and Solicitation Agreement Dated:December 2, 2015 Lone Star Value Investors, LP By: Lone Star Value Investors GP, LLC General Partner By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Manager Lone Star Value Investors GP, LLC By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Manager Lone Star Value Management, LLC By: /s/ Jeffrey E. Eberwein Name: Jeffrey E. Eberwein Title: Sole Member /s/ Jeffrey E. Eberwein JEFFREY E. EBERWEIN Individually and as attorney-in-fact for Lenny Alugas, Stephen R. Bova, Robert G. Pearse, Dhruwa N. Rai and Timothy Whelan AMERI Holdings, Inc. By: /s/ Giri Devanur Name: Giri Devanur Title: President and Chief Executive Officer Ameri and Partners Inc. By: /s/ Giri Devanur Name: Giri Devanur Title: President and Chief Executive Officer
